DETAILED ACTION
This office action is responsive to amendment filed on September 2, 2022 in this application Chen et al., U.S. Patent Application No. 17/205,818 (Filed March 18, 2021) (“Chen”).  Claims 1 – 20 were pending.  Claims 1, 8 – 10, 14, and 20 are amended.  Claims 1 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 9 – 10 of the Applicant’s Remarks (“Remarks”) stating that prior art reference Brown fails to teach the newly added limitations, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  Brown teaches a that a package manager uses the module list of required dependencies to select those particular dependencies from among all the modules the package manager has access to, thus not-selecting some modules for inclusion.  Brown at ¶¶ 0028 - 0030.  Therefore, Brown teaches the newly added limitations.
2.	With respect to Applicant’s argument on pg. 10 of the Remarks stating that prior art references fails to teach the newly added limitations of firmware parameter passing in a pre-boot environment, examiner respectfully neither agrees nor disagrees, however, prior art reference Young is added which teaches these concepts.  See infra § Claim Rejections - 35 USC §103 § Claims 8 - 10.  Young teaches the firmware package may include UEFI parameters that are passed to the updated firmware to control the functioning of the firmware in a pre-OS BIOS execution environment.  Young at Abstract; id. at ¶¶ 0032, 0045, 0054.  Therefore, the prior art teaches the newly added limitations.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7 and 11 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al., United States Patent Application Publication No. 2003/0154368 (Published August 14, 2003, filed February 11, 2002) (“Stevens”) in view of Brown et al., United States Patent Application Publication No. 2008/0028385 (Published January 31, 2008, filed July 26, 2006) (“Brown”).


Claims 1, 13, and 14
With respect to claims 1, 13, and 14, Stevens teaches the invention as claimed including a computer-implemented method comprising: 
accessing a firmware image from local storage of a computing device, the firmware image including a primary module and a module list; {A firmware updating process includes accessing firmware that is built from a combination of a core (primary module) image combined with images of dependent modules 212-1 to 212-M that are stored in a bundle. Stevens at ¶ 0021, 0022, 0035.}
executing the primary module, wherein executing the primary module includes initializing one or more hardware resources of the computing device; accessing the module list associated with the firmware image, wherein the module list includes unique identification information associated with a selected set of modules {The firmware is updated by executing the core module and using a module dependency list having a GUID for each module to retrieve additional depended firmware modules from external memory devices.  Stevens at ¶¶ 0029 & 0031; id. at 0031, 0035, & 0036 (module list). The updated firmware may include dependent modules that are used for initializing secondary processing hardware. Id. at ¶¶ 0027 & 0032.}
composing a firmware bundle based on the selected set of modules, wherein composing the firmware bundle includes accessing each module of the selected set of modules; and executing the firmware bundle.  {The new firmware bundle is created and the modules are executed according to the listed dependency order.  Id. at ¶¶ 0029 & 0031 (retrieve dependent modules); id. at ¶ 0022, 0023, 0037 (execute in listed dependency order); id. at ¶ 0024 (firmware is built and executed).}
However, Stevens doesn’t explicitly teach the limitation:
of a module library, wherein the module library includes a plurality of executable modules that includes the selected set of modules and one or more non-selected modules; {Brown does teach this limitation.  Brown teaches that the depended firmware module updating process, as taught in Stevens, may include where the modules are in a library stored on a remote repository and the firmware may be updated by updating the module dependency list to indicate the new firmware modules to use for new devices that have been added to the system whereby a package manager uses the module list of required dependencies to select those particular dependencies from among all the modules the package manager has access to, thus not-selecting some modules for inclusion.  Brown at ¶¶ 0028 - 0030 & 0036; id. at ¶¶ 0029 & 0035 (remote repository).
Stevens and Brown are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to identify firmware modules for an update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the firmware module updating process, as taught in Stevens, with updating from a module library, as taught in Brown.  Brown teaches that only certain modules need to be updated when a hardware change is made to a device.   Id. at ¶ 0017.  Therefore, one having ordinary skill in the art would have been motivated to combine the firmware module updating process, as taught in Stevens, with updating from a module library, as taught in Brown, for the purpose of using a known incremental update method that selects particular modules to update with a method that requires selection of particular firmware modules.}

Claim 2
With respect to claim 2, Stevens and Brown teaches the invention as claimed including:
wherein composing the firmware bundle further includes: accessing dependency information associated at least one module of the selected set of modules; identifying an additional module using the dependency information, wherein the additional module is not included in the selected set of modules; and adding the additional module to the firmware bundle.  {The new firmware bundle is created and the new modules are executed according to the listed dependency order.  Stevens at ¶¶ 0029 & 0031 (retrieve new dependent modules); id. at ¶ 0022, 0023, 0037 (execute in listed dependency order); id. at ¶ 0024 (firmware is built and executed).}

Claim 3
With respect to claim 3, Stevens and Brown teaches the invention as claimed including:
wherein composing the firmware bundle further includes: accessing dependency information associated at least one module of the selected set of modules, wherein the dependency information identifies a parent module and a child module; and generating a module sequence using the dependency information, wherein generating the module sequence includes positioning the parent module before the child module in the module sequence, wherein executing the firmware bundle includes executing the firmware bundle based on the module sequence.    {The new firmware bundle is created and the new modules are executed according to the listed dependency order.  Stevens at ¶¶ 0029 & 0031 (retrieve new dependent modules); id. at ¶ 0022, 0023, 0037 (execute in listed dependency order); id. at ¶ 0024 (firmware is built and executed).}

Claim 4
With respect to claim 4, Stevens and Brown teaches the invention as claimed including:
wherein the module library is stored in the firmware image.  {The module images are retrieved from a remote library repository and the firmware may be updated by updating the module dependency list to indicate the new firmware modules images to use for new devices that have been added to the system.  Brown at ¶¶ 0028, 0029, & 0036; id. at ¶¶ 0029 & 0035 (remote repository).}

Claims 5 and 17
With respect to claims 5 and 17, Stevens and Brown teaches the invention as claimed including:
wherein accessing each module of the selected set of modules includes accessing at least one module of the selected set of modules from a remote storage via a network interface.  {The module images are retrieved from a remote library repository and the firmware may be updated by updating the module dependency list to indicate the new firmware modules images to use for new devices that have been added to the system.  Brown at ¶¶ 0028, 0029, & 0036; id. at ¶¶ 0029 & 0035 (remote repository).}

Claims 6 and 18
With respect to claims 6 and 18, Stevens and Brown teaches the invention as claimed including:
wherein the computing device includes a main processor and an independent processor; {The dependent modules are used for initializing secondary processing hardware.  Brown at ¶¶ 0027 & 0032.}
wherein executing the primary module, accessing the module list, and composing the firmware bundle are performed by the independent processor; and wherein executing the firmware bundle is performed by the main processor.  {The new firmware bundle is created and the new modules are executed according to the listed dependency order.  Stevens at ¶¶ 0029 & 0031 (retrieve new dependent modules); id. at ¶ 0022, 0023, 0037 (execute in listed dependency order); id. at ¶ 0024 (firmware is built and executed).}

Claims 7 and 19
With respect to claims 7 and 19, Stevens and Brown teaches the invention as claimed including:
wherein composing the firmware bundle further includes copying each module of the selected set of modules into system memory accessible by the main processor, and wherein executing the firmware bundle includes accessing the firmware bundle from the system memory.  {The firmware modules and associated module dependencies are loaded into memory for execution.  Stevens at ¶ 0028.}

Claim 11
With respect to claim 11, Stevens and Brown teaches the invention as claimed including:
updating the module list to generate an updated module list having an updated selected set of modules, wherein the updated selected set of modules is different from the selected set of modules; {A new module list is made available in the form of a firmware update package that includes the updated module list. Brown at ¶¶ 0035 & 0036.}
restarting the computing device; composing an updated firmware bundle based on the updated selected set of modules; and executing the updated firmware bundle.  {Following a reset the new firmware bundle is created according to the listed dependency order and the new modules are executed.  Stevens at ¶¶ 0029 & 0031 (retrieve new dependent modules); id. at ¶ 0022, 0023, 0037 (reset and execute in listed dependency order); id. at ¶ 0024 (firmware is built and executed).}

Claim 12
With respect to claim 12, Stevens and Brown teaches the invention as claimed including:
wherein the computing device includes the one or more hardware resources and one or more additional hardware resources, and wherein executing the firmware bundle includes initializing the one or more additional hardware resources.  {The dependent modules are used for initializing secondary processing hardware.  Brown at ¶¶ 0027 & 0032.}

Claim 15
With respect to claim 15, Stevens and Brown teaches the invention as claimed including:
wherein the firmware image is stored in the non- transitory computer-readable storage medium.  {The firmware modules and associated module dependencies are loaded into memory for execution.  Stevens at ¶ 0028.}

Claim 16
With respect to claim 16, Stevens and Brown teaches the invention as claimed including:
wherein composing the firmware bundle further includes: accessing dependency information associated at least one module of the selected set of modules, wherein the dependency information identifies a parent module and a child module; identifying an additional module using the dependency information, wherein the additional module is not included in the selected set of modules; and generating a module sequence using the dependency information, wherein generating the module sequence includes positioning the parent module before the child module in the module sequence, wherein generating the module sequence includes adding the additional module in the module sequence, and wherein executing the firmware bundle includes executing the firmware bundle based on the module sequence.  {The new firmware bundle is created and the new modules are executed according to the listed dependency order.  Stevens at ¶¶ 0029 & 0031 (retrieve new dependent modules); id. at ¶ 0022, 0023, 0037 (execute in listed dependency order); id. at ¶ 0024 (firmware is built and executed).}






Claims 8 – 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Brown and Young et al., United States Patent Application Publication No. 2014/0068585 (Published March 6, 2014, filed October 12, 2012) (“Young”).

Claims 8 and 20
With respect to claims 8 and 20, Stevens and Brown teaches the invention as claimed including:
accessing configuration parameters from the firmware image and storing the configuration parameters in the system memory; and storing a module sequence in the system memory, wherein the module sequence is indicative of an order for executing the modules of the firmware bundle, wherein executing the firmware bundle further includes executing each module of the firmware bundle in the order indicated by the module sequence, {The firmware modules include configuration parameters which are used to configure the new modules that are executed according to the listed dependency order.  Stevens at ¶¶ 0029 & 0031 (retrieve new dependent modules); id. at ¶ 0022, 0023, 0037 (execute in listed dependency order); id. at ¶ 0024 (firmware is built and executed); id. at ¶ 0022 (parameters); id. at ¶ 0028 (execute modules and dependency information from memory).}
However, Stevens and Brown doesn’t explicitly teach the limitation:
wherein executing the firmware bundle includes passing the configuration parameters to at least one of the modules of the firmware bundle to be used during execution of the at least one of the modules of the firmware bundle. {Young does teach this limitation.  Young teaches that firmware having parameters the as taught in Stevens and Brown may include the firmware package having UEFI parameters that are passed to the updated firmware to control the functioning of the firmware in a pre-OS BIOS execution environment.  Young at Abstract; id. at ¶¶ 0032, 0045, 0054.  
Stevens and Brown are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to identify firmware modules for an update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the firmware module updating process, as taught in Stevens and Brown, with UEFI parameter passing in a pre-boot environment, as taught in Young.  Young teaches that UEFI parameters are a standard set interface for controlling firmware in a pre-boot environment.  Id. at ¶ 045.  Therefore, one having ordinary skill in the art would have been motivated to combine the firmware module updating process, as taught in Stevens and Brown, with UEFI parameter passing in a pre-boot environment, as taught in Young, for the purpose of using a known firmware communication standard when updating firmware.}

Claim 9
With respect to claim 9, Stevens and Brown teaches the invention as claimed including:
further comprising accessing configuration parameters associated with the module list,  {The firmware modules include configuration parameters which are used to configure the new modules that are executed according to the listed dependency order.  Stevens at ¶¶ 0029 & 0031 (retrieve new dependent modules); id. at ¶ 0022, 0023, 0037 (execute in listed dependency order); id. at ¶ 0024 (firmware is built and executed); id. at ¶ 0022 (parameters); id. at ¶ 0028 (execute modules and dependency information from memory).}
However, Stevens and Brown doesn’t explicitly teach the limitation:
wherein executing the firmware bundle includes passing the configuration parameters to at least one of the selected set of modules to be used during execution of the at least one of the selected set of modules. {Young does teach this limitation.  Young teaches that firmware having parameters the as taught in Stevens and Brown may include the firmware package having UEFI parameters that are passed to the updated firmware to control the functioning of the firmware in a pre-OS BIOS execution environment.  Young at Abstract; id. at ¶¶ 0032, 0045, 0054.  
Stevens and Brown are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to identify firmware modules for an update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the firmware module updating process, as taught in Stevens and Brown, with UEFI parameter passing in a pre-boot environment, as taught in Young.  Young teaches that UEFI parameters are a standard set interface for controlling firmware in a pre-boot environment.  Id. at ¶ 045.  Therefore, one having ordinary skill in the art would have been motivated to combine the firmware module updating process, as taught in Stevens and Brown, with UEFI parameter passing in a pre-boot environment, as taught in Young, for the purpose of using a known firmware communication standard when updating firmware.}


Claim 10
With respect to claim 10, Stevens and Brown teaches the invention as claimed, however, Stevens and Brown doesn’t explicitly teach the limitation:
wherein accessing the firmware image, executing the primary module, accessing the module list, composing the firmware bundle, and executing the firmware bundle occur prior to initializing an operating system of the computing device.  {Young does teach this limitation.  Young teaches that firmware having parameters the as taught in Stevens and Brown may include the firmware package having UEFI parameters that are passed to the updated firmware to control the functioning of the firmware in a pre-OS BIOS execution environment.  Young at Abstract; id. at ¶¶ 0032, 0045, 0054.  
Stevens and Brown are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to identify firmware modules for an update.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the firmware module updating process, as taught in Stevens and Brown, with UEFI parameter passing in a pre-boot environment, as taught in Young.  Young teaches that UEFI parameters are a standard set interface for controlling firmware in a pre-boot environment.  Id. at ¶ 045.  Therefore, one having ordinary skill in the art would have been motivated to combine the firmware module updating process, as taught in Stevens and Brown, with UEFI parameter passing in a pre-boot environment, as taught in Young, for the purpose of using a known firmware communication standard when updating firmware.}



Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										September 27, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199